                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 17-60921-CIV-GAYLES/SELTZER

ZOILA RODRIGUEZ,

                       Plaintiff,

                v.

RMK WORLD WIDE INC., et al.

                       Defendants.
                                                /


        ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Robert S. Norell, P.A.’s Verified Motion for

Award of Attorney’s Fees and Reasonable Expenses of Litigation (the “Motion”) [ECF No. 31].

The Court referred the Motion to Magistrate Judge Barry S. Seltzer for a Report and Recommen-

dation [ECF No. 32]. On September 13, 2018, Judge Seltzer recommended that the Motion be

granted in part (“the Report”) [ECF No. 35]. None of the parties have timely objected to the Re-

port.

         A district court may accept, reject, or modify a magistrate judge’s report and recommen-

dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

is made are accorded de novo review, if those objections “pinpoint the specific findings that the

party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006).
       This Court, having reviewed the Report for clear error, agrees with its well-reasoned

analysis and agrees that Motion must be granted in part.

       Accordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

       (1)    The Report and Recommendation [ECF No. 35] is AFFIRMED AND

              ADOPTED and incorporated into this Order by reference;

       (2)    Robert S. Norell, P.A.’s Verified Motion for Award of Attorney’s Fees and Rea-

              sonable Expenses of Litigation (the “Motion”) [ECF No. 31] is GRANTED IN

              PART. Plaintiff is awarded $23,012.35 in attorney’s fees and costs.

       DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of October, 2018.




                                            ________________________________
                                            DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE




                                               2
